Citation Nr: 0120944	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from October 1967 to November 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

The Board notes that, in his November 2000 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, in December 2000, the veteran withdrew that request.  
Accordingly, no hearing has been scheduled.  


FINDINGS OF FACT

1.  In an August 1991 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not perfect his appeal.  

2.  Evidence received since the August 1991 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that the RO's actions 
substantially comply with the new statutory provisions.  That 
is, the RO provided notice to the veteran of the applicable 
laws and regulations and the evidence needed to substantiate 
his claim in the September 1999 rating decision and the 
October 2000 statement of the case.  The RO secured the 
veteran's pertinent VA medical records.  He had not 
authorized VA to obtain any additional records.  Also, the 
veteran has had the opportunity to submit evidence and 
argument on his claim.  Finally, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The veteran submitted his initial claim for service 
connection for PTSD in December 1988.  In a rating action 
dated in August 1991, the RO denied entitlement to service 
connection for PTSD.  Although the veteran submitted a notice 
of disagreement, he did not perfect the appeal.  Therefore, 
the August 1991 rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

At the time of the 1991 rating decision, the RO considered 
the veteran's service medical records, VA medical treatment 
records, and the report of the July 1991 VA examination.  The 
RO denied service connection for PTSD because the disorder 
was not shown by the evidence of record.  

Evidence received since the August 1991 rating decision 
consists of records from John Peter Smith Hospital, medical 
records from the Texas Department of Corrections, VA medical 
center records, and various written statements from the 
veteran.

Upon reviewing this evidence, the Board finds that there is 
new and material evidence to reopen the claim.  Specifically, 
VA medical records dated in 1993 reflect a diagnosis of PTSD.  
The report of a May 2001 VA outpatient psychological 
evaluation shows a continued diagnosis of PTSD.  Such 
evidence is new, bears directly on the matter under 
consideration, i.e., whether the veteran has PTSD, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, there is new and 
material evidence to reopen the claim for service connection 
for PTSD.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.  However, as discussed below, 
the Board finds that additional action is required before the 
claim may be properly adjudicated.   


ORDER

As new and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD, the claim is 
reopened.  To that extent, the appeal is granted.  
REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for PTSD.  However, before the 
claim may be adjudicated on the merits, the Board finds that 
additional development is required.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  

The evidence of record shows a current diagnosis of PTSD.  A 
review of the medical records that reflect a diagnosis of 
PTSD reveals that the only trauma related by the veteran is 
associated with service in Vietnam.  Thus, it generally 
appears that the diagnosis of PTSD is related to service.  
However, although the veteran has described his alleged in-
service stressors, there has been no attempt as yet to verify 
their occurrence.  The Board notes that the veteran did have 
active service in Vietnam, though his service record does not 
reflect receipt of combat-related awards or service in a 
combat-related military occupational specialty.  Therefore, 
there is no apparent basis for presuming the incurrence of a 
stressor in service.  A remand is required in this case to 
determine whether the veteran engaged in combat with the 
enemy and/or to establish the occurrence of his alleged in-
service stressors.  

Finally, as discussed briefly above, there has been a 
significant change in the law during the pendency of this 
appeal.  Again, the newly enacted VCAA redefines VA's 
obligations with respect to the duty to assist and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  On remand, 
the RO should ensure compliance with the VCAA provisions as 
necessary in its adjudication of the veteran's claim for 
service connection for PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims 
folder for information related to the 
veteran's alleged in service stressors, 
to include his May 1999 statement.  If 
necessary, the RO should contact the 
veteran in writing and request more 
specific information related to those 
stressors.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  

2.  The RO should then review the file 
and prepare a summary of all the claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  The summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

4.  After completing the above actions 
the veteran should be afforded a VA 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review for the 
examination.  Regarding the claim for 
PTSD, the RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner must also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

6.  The RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

7.  The RO should then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

